Citation Nr: 0817101	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-23 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) beginning on 
September 29, 2005, exclusive of March 13, 2006, through 
April 30, 2006, when a temporary total disability evaluation 
was assigned, and to an evaluation in excess of 30 percent 
thereafter.

2.  Entitlement to an initial compensable rating for right 
ear hearing loss. 

3.  Entitlement to an effective date earlier than September 
29, 2005, for service connection for PTSD.  

4.  Entitlement to an effective date earlier than September 
29, 2005, for service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issue of entitlement to an increased initial rating for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiometric test results conducted in May 2006 correspond 
to a numeric designation no worse than Level VI for the right 
ear.

2.  A June 2004 VA Form 10-5345, Request For and 
Authorization to Release Medical Records or Health 
Information, was accepted as an informal claim for benefits.  
Accordingly, the veteran was provided with VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, in 
July 2004 and he was advised that he should complete and 
submit the application if he wished to file a claim for 
benefits.  The veteran's initial informal claim for benefits 
was deemed to be abandoned as the veteran did not complete 
and submit this application to VA within one year of this 
claim.  

3.  The veteran's application for compensation, to include 
for PTSD and hearing loss, was first received by VA on 
September 29, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular rating for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Table VI, Table 
VIa, Table VII, Diagnostic Code 6100, and § 4.86 (2007).

2.  The criteria for an effective date earlier than September 
29, 2005, for the grant of service connection for PTSD, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.158 (2004); 38 C.F.R. § 3.400 (2007).

3.  The criteria for an effective date earlier than September 
29, 2005, for the grant of service connection for hearing 
loss, have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.158 (2004); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A letter dated in October 2005 and provided to the 
veteran prior to the January 2006 rating decision on appeal 
satisfies the duty to notify provisions as this letter 
discussed the requirements for establishing his entitlement 
to service connection, the context in which his claims 
initially arose.  His appeal for a higher initial rating for 
his right ear hearing loss and earlier effective dates for 
the grant of service connection for PTSD and right ear 
hearing loss arise from the initial rating  and effective 
dates assigned for these disorders when the RO awarded 
service connection.  That is the reason the original letter 
refers to the requirements for establishing service 
connection and the veteran's and VA's respective 
responsibilities in obtaining the necessary supporting 
evidence.  It was once held that there is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an increased rating or an earlier effective date 
after an initial award of service connection, if proper VCAA 
notice for the original service connection issue was already 
provided.  VAOPGCPREC 8-2003 (Dec. 22, 2003); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  However, in a recent precedent decision, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited its 
earlier holding in Dingess by clarifying that where, as here, 
the grant of service connection and assignment of the initial 
rating and effective date did not occur until after the 
enactment of the VCAA (i.e., after November 9, 2000), the 
veteran is entitled to pre-initial decision VCAA notice 
concerning all elements of his claim, including the 
downstream disability rating and effective date elements, and 
if this did not occur there is a question of whether this is 
prejudicial error.

The Federal Circuit Court has since held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), concerning any element of a claim, 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

That said, the Federal Circuit also recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since providing the initial VCAA letter in October 
2005, the RO has sent the veteran additional VCAA letters, to 
include two separate letters dated on March 31, 2006, as well 
as letters dated in May 2006 and June 2006.  These letters 
discuss the type of evidence needed to substantiate his 
claims for the downstream higher initial rating and effective 
date issues, explain specifically whose responsibility - his 
or VA's - it is to obtain this supporting evidence, and ask 
that he submit any relevant evidence in his possession.  
Moreover, since providing these additional letters, the RO 
has gone back and readjudicated his claims in the June 2006 
SOC based on the additional evidence that has been received 
since the initial rating decision in question.  Thus, the 
veteran's claims have been reconsidered since providing all 
necessary VCAA notice and the timing error in providing these 
notices has been rectified.  See again, Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service and VA medical records, VA examination reports for 
PTSD and hearing loss, and written communications.

There is no indication the veteran was deprived of meaningful 
participation in the adjudication of his claims.  That is to 
say, there is no indication there is additional evidence to 
obtain (that is obtainable), there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause prejudice to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of his claims on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, as with the issue of right ear hearing 
loss, where the appeal arises from the original assignment of 
a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the regulatory rating 
schedule establishes eleven auditory acuity levels, 
designated from Level I for slightly impaired hearing acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  "(D)isability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Where, as here, when only one ear is service connected, a 
Level I will be assigned to the nonservice-connected ear.  
38 C.F.R. § 4.85(f).  A 10 percent evaluation for hearing 
loss is assigned when the hearing acuity is a Level I in the 
better (non service-connected) ear and at least a Level X in 
the poorer (service-connected) ear.  38 C.F.R. §§ 4.85, 4.87, 
Tables VI and VII.

The veteran essentially contends that the hearing acuity in 
his right ear is more severe than the current noncompensable 
evaluation indicates.  The veteran is competent to describe 
his hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, his description of his service-connected 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.

On the authorized audiological evaluation in January 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
80
85
90
LEFT
10
20
10
15
15

The average puretone threshold in the right ear was 69 
decibels and speech audiometry revealed speech recognition 
ability of 96 percent.  

Applying 38 C.F.R. § 4.85, Table VI, to these results, the 
veteran has a numeric designation of II for his right ear and 
I for his left ear.  Application of 38 C.F.R. § 4.85 Table 
VII results in a noncompensable disability rating for the 
veteran's service-connected right ear hearing loss.  

Moreover, in view of the fact that hearing acuity in the 
right ear was reported to be 20 decibels at 1000 Hertz and 80 
decibels at 2000 Hertz, Table VIA has been considered in 
light of this exceptional pattern of hearing impairment.  
38 C.F.R. § 4.86.  Specifically, numeric designation of 
hearing impairment based only on puretone threshold average 
of 69 for the right ear results in level V hearing acuity, 
which, when elevated to the next higher numeral, results in 
level VI hearing acuity for the right ear.  38 C.F.R. 
§ 4.86(b).  Applying level VI hearing acuity in the right ear 
and level I hearing acuity in the left ear reflects that the 
veteran's service-connected right ear hearing loss still 
results in a noncompensable disability rating.  

Applying the rating criteria to the facts of the veteran's 
hearing loss, the Board must conclude that the currently-
assigned noncompensable disability rating is appropriate for 
the entire appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased rating for right ear hearing 
loss and there is not such a state of approximate balance of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted as the veteran's service-
connected right ear hearing loss has not resulted in marked 
interference with employment and has not required frequent 
periods of hospitalization.

Earlier Effective Date

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  
38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

38 C.F.R. § 3.158(a) provides that where evidence requested 
in connection with an original claim is not furnished within 
one year of the request, the claim will be considered 
abandoned.  In the case of an abandoned claim, the effective 
date for a subsequent grant of benefits can be no earlier 
than the receipt of the reopened claim after the abandonment.  
Fleshman v. Brown, 9 Vet. App. 548 (1996); aff'd Fleshman v. 
West, 138 F. 3d 1429 (Fed. Cir. 1998).

In the present case, the veteran received inpatient VA 
treatment from May 2004 to July 2004 for PTSD.  In June 2004, 
he executed VA Form 10-5345, Request For and Authorization to 
Release Medical Records or Health Information, for the RO to 
obtain these inpatient treatment reports.  Although there is 
no indication from this authorization to release medical 
records that the veteran was filing a claim for service-
connected compensation benefits, let alone for PTSD and 
hearing loss, this authorization to release medical records 
was accepted as an informal claim for benefits.  Accordingly, 
in July 2004, the veteran was advised that he should complete 
and submit an enclosed VA Form 21-526, Veteran's Application 
for Compensation and/or Pension, if he wished to file a claim 
for benefits.  However, as the veteran did not complete and 
submit this application to VA within one year, his initial 
informal claim for benefits was deemed to be abandoned.  

The veteran did not provide any subsequent correspondence to 
VA until September 29, 2005, when his application for 
compensation, to include for PTSD and hearing loss, was first 
received by VA.  

Accordingly, the appealed January 2006 rating decision 
reflects that the date of September 29, 2005 was the 
effective date for the grants of service connection for PTSD 
and right ear hearing loss.  

The Board has reviewed the procedural history of this case 
and is unable to find, particularly in view of 38 C.F.R. 
§§ 3.155 and 3.158, that the date of claim for effective date 
assignment purposes was prior to September 29, 2005.  The 
Board is aware of the communications received from the 
veteran in June 2004; however, he was provided with VA Form 
21-526, Veteran's Application for Compensation and/or 
Pension, and he failed to complete and submit this 
application within one year.  This factual situation, where 
the veteran failed to complete and submit his application 
within one year, fits the criteria for an "abandoned claim" 
under 38 C.F.R. § 3.158.  As noted in Fleshman, the effective 
date for a subsequent grant of benefits can be no earlier 
than the receipt of the reopened claim after the abandonment, 
which in this instance was September 29, 2005.  The Board 
observes that there is no indication of an interim claim 
between July 2004, when VA provided the veteran with VA Form, 
21-526, Veteran's Application for Compensation and/or 
Pension, and the receipt of the September 2005 claim.

In this regard, the Board acknowledges the veteran's 
contention that he filed an original claim in December 2003 
and received a letter telling him that the RO was working on 
his claim in July 2004.  However, the Board finds upon a 
review of the claims file that, subsequent to a June 1983 
Memorandum in connection with an uncollectible education 
loan, there is no communication from either the veteran or VA 
until the June 2004 authorization to release medical records 
from the veteran (the informal claim at issue).  In addition, 
the July 2004 letter informing him that VA was working on his 
claim does not nullify his obligation to complete and submit 
a VA Form, 21-526, Veteran's Application for Compensation 
and/or Pension, as requested by letter which was also mailed 
to the veteran in July 2004.  

In the absence of evidence of a claim prior to September 29, 
2005, the Board finds that the criteria for an earlier 
effective date for the grants of service connection for a 
PTSD and right ear hearing loss have not been met.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied.


ORDER

A compensable rating for right ear hearing loss is denied.

Entitlement to an effective date prior to September 29, 2005, 
for the grant of service connection for PTSD is denied.

Entitlement to an effective date prior to September 29, 2005, 
for the grant of service connection for right ear hearing 
loss is denied.


REMAND

The Board notes that the veteran's most recent VA psychiatric 
examination is dated January 2006.  While a new examination 
is not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Since the January 
2006 examination, the veteran has sought extensive outpatient 
treatment and, from February 2006 to April 2006, he was 
admitted for VA hospitalization on two occasions as a result 
of his PTSD.  Accordingly, the Board finds that a more recent 
psychiatric examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that he 
provide the names and addresses of all VA 
and non-VA medical care providers who 
have treated him for mental health 
complaints since September 2005.  This 
should include, but is not limited to, 
his treatment at the Jackson, 
Mississippi, VA Medical Center.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.

2.  The veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist to ascertain the current 
severity of his service-connected PTSD.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report should reflect that 
such a review was accomplished.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's PTSD as well 
as any fluctuations in the severity of 
this disorder since September 2005, the 
date of receipt of his claim for service 
connection.  The examiner should also 
assign a Global Assessment of Functioning 
score, consistent with the DSM IV, based 
on the veteran's service-connected PTSD, 
to include any fluctuations of this 
score.  The examiner should explain what 
the assigned score represents.  The 
complete rationale for all opinions 
expressed must be provided in the 
examination report.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

3.  Then readjudicate the claim (on a de 
novo basis) in light of the additional 
evidence and Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond 
before returning the file to the Board 
for further appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).
 

______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


